
	

113 HR 5671 IH: Indian Employment, Training and Related Services Consolidation Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5671
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Indian Employment, Training and Related Services Demonstration Act of 1992 to
			 facilitate the ability of Indian tribes to integrate the employment,
			 training, and related services from diverse Federal sources, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Indian Employment, Training and Related Services Consolidation Act of 2014.
		2.Amendment of short title
			(a)In generalSection 1 of the Indian Employment, Training and Related Services Demonstration Act of 1992 (25
			 U.S.C. 3401 note; 106 Stat. 2302) is amended to read as follows:
				
					1.Short titleThis Act may be cited as the Indian Employment, Training and Related Services Act of 1992..
			(b)ReferencesAny reference in law to the Indian Employment, Training and Related Services Demonstration Act of 1992 shall be deemed to be a reference to the Indian Employment, Training and Related Services Act of 1992.
			3.Statement of purposeSection 2 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3401) is amended—
			(1)by striking The purposes of this Act are to demonstrate how Indian tribal governments can and inserting The purpose of this Act is to facilitate the ability of Indian tribes and tribal organizations to;
			(2)by inserting from diverse Federal sources after they provide;
			(3)by striking and serve tribally-determined and inserting , and serve tribally determined; and
			(4)by inserting , while reducing administrative, reporting, and accounting costs after policy of self-determination.
			4.DefinitionsSection 3 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3402) is
			 amended—
			(1)by striking paragraph (2) and inserting the following:
				
					(2)Indian tribe
						(A)In generalThe terms Indian tribe and tribe have the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
						(B)InclusionThe term Indian tribe includes tribal organizations (as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b)).;
			(2)by redesignating paragraph (4) as paragraph (5); and
			(3)by inserting after paragraph (3) the following:
				
					(4)ProgramThe term program means a program described in section 5(a)..
			5.Integration of services authorizedSection 4 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3403) is amended to read as follows:
			
				4.Integration of services authorizedThe Secretary shall, after approving a plan submitted by an Indian tribe in accordance with section
			 8, authorize the Indian tribe to, in accordance with the plan—
					(1)integrate the programs and Federal funds received by the Indian tribe; and
					(2)coordinate the employment, training, and related services provided with those funds in a
			 consolidated and comprehensive tribal plan..
		6.Programs affected and transfer of fundsSection 5 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3404) is amended to read as follows:
			
				5.Programs affected
					(a)Programs affected
						(1)In generalThe programs that may be integrated pursuant to a plan approved under section 8 shall be only
			 programs—
							(A)implemented for the purpose of—
								(i)job training;
								(ii)welfare to work and tribal work experience;
								(iii)creating or enhancing employment opportunities;
								(iv)higher education;
								(v)skill development;
								(vi)assisting Indian youth and adults to succeed in the workforce;
								(vii)encouraging self-sufficiency;
								(viii)familiarizing individual participants with the world of work;
								(ix)facilitating the creation of job opportunities;
								(x)economic development; or
								(xi)any services related to the activities described in clauses (i) through (x); and
								(B)under which an Indian tribe or members of an Indian tribe—
								(i)are eligible to receive funds—
									(I)under a statutory or administrative formula making funds available to an Indian tribe; or
									(II)due to their status as Indians under Federal law; or
									(ii)have secured funds as a result of a competitive process, a noncompetitive process, or a specific
			 designation.
								(2)Treatment of block grant fundsFor purposes of this section, programs funded by block grant funds provided to an Indian tribe,
			 regardless of whether the block grant is for the benefit of the Indian
			 tribe because of the status of the Indian tribe or the status of the
			 beneficiaries the grant serves, shall be eligible to be integrated into
			 the plan.
						(b)Inventory of affected programs
						(1)In generalThe Comptroller General of the United States shall—
							(A)assess the programs of the Department of the Interior, the Department of Health and Human Services,
			 the Department of Labor, the Department of Justice, the Department of
			 Agriculture, the Department of Commerce, the Department of Education, the
			 Department of Energy, the Department of Homeland Security, the Department
			 of Housing and Urban Development, the Department of Transportation, and
			 the Department of Veterans Affairs; and
							(B)not later than 180 days after the date of enactment of this subsection, develop an inventory of all
			 programs of the departments referred to in subparagraph (A) that meet the
			 criteria of a program under subsection (a).
							(2)Inclusion of programs in tribal planNotwithstanding any other provision of law, an Indian tribe may include in the plan—
							(A)any program identified by the Comptroller General of the United States in the inventory under
			 paragraph (1); and
							(B)any program not identified by the Comptroller General of the United States in the inventory under
			 paragraph (1) at the discretion of the Secretary..
		7.Plan requirementsSection 6 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3405) is amended to read as follows:
			
				6.Plan requirementsA plan submitted to the Secretary for approval under this Act shall—
					(1)identify the programs to be integrated and consolidated;
					(2)be consistent with the purposes of this Act;
					(3)describe—
						(A)a comprehensive strategy identifying the full range of potential employment opportunities on and
			 near the service area of the Indian tribe;
						(B)the education, training, and related services to be provided to assist Indians to access those
			 employment opportunities;
						(C)the way in which services and program funds are to be integrated, consolidated, and delivered; and
						(D)the results expected from the plan;
						(4)identify the projected expenditures under the plan in a single budget covering all consolidated
			 funds;
					(5)identify any agency of the Indian tribe to be involved in the delivery of the services integrated
			 under the plan;
					(6)identify any statutory provisions, regulations, policies, or procedures that the Indian tribe
			 believes need to be waived to implement the plan; and
					(7)be approved by the governing body of the Indian tribe..
		8.Plan review; waiver authority; and dispute resolutionSection 7 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3406) is amended to read as follows:
			
				(a)In generalUpon receipt of a plan from an Indian tribe, the Secretary shall consult with—
					(1)the head of each Federal agency overseeing a program identified in the plan; and
					(2)the Indian tribe that submitted the plan.
					(b)Identification of waiversThe parties identified in subsection (a) shall identify any waivers of applicable statutory,
			 regulatory, or administrative requirements, or of Federal agency policies
			 or procedures necessary to enable the Indian tribe to efficiently
			 implement the plan.
				(c)Tribal waiver requestIn consultation with the Secretary, a participating Indian tribe may request that the head of each
			 affected agency waive any statutory, regulatory, or administrative
			 requirement, policy, or procedure identified subsection (b).
				(d)Waiver authority
					(1)In generalExcept as provided in paragraph (2), notwithstanding any other provision of law, the head of each
			 affected Federal agency shall waive any applicable statutory, regulatory,
			 or administrative requirement, regulation, policy, or procedure
			 promulgated by the agency that has been identified by the parties under
			 subparagraph (b).
					(2)ExceptionThe head of an affected Federal agency shall not grant a waiver under paragraph (1) if the head of
			 the affected agency determines that a waiver will be inconsistent with—
						(A)the purposes of this Act; or
						(B)the provision of law from which the program included in the plan derives its authority that is
			 specifically applicable to Indians.
						(e)Decision on waiver request
					(1)In generalNot later than 90 days after the head of an affected agency receives a waiver request, the head of
			 the affected agency shall decide whether to grant or deny the request.
					(2)Denial of requestIf the head of the affected agency denies a waiver request, not later than 30 days after the date
			 on which the denial is made, the head of the affected agency shall provide
			 the requesting Indian tribe and the Secretary with written notice of the
			 denial and the reasons for the denial.
					(3)Failure to Act on requestIf the head of an affected agency does not make a decision under paragraph (1) by the deadline
			 identified in that paragraph, the request shall be considered to be
			 granted.
					(f)Secretarial reviewIf the head of an affected agency denies a waiver request under subsection (e)(2), not later than
			 30 days after the date on which the request is denied, the Secretary shall
			 review the denial and determine whether granting the waiver—
					(1)will be inconsistent with the provisions of this Act; or
					(2)will prevent the affected agency from fulfilling the obligations of the affected agency under this
			 Act.
					(g)Interagency dispute resolution
					(1)In generalNot later than 30 days after the date on which the Secretary determines that granting the waiver
			 will not be inconsistent with the provisions of this Act and will not
			 prevent the affected agency from fulfilling the obligations of the
			 affected agency under this Act, the Secretary shall establish and initiate
			 an interagency dispute resolution process involving—
						(A)the Secretary;
						(B)the participating Indian tribe; and
						(C)the head of the affected agency.
						(2)DurationA dispute subject to paragraph (1) shall be resolved not later than 30 days after the date on which
			 the process is initiated.
					(h)Final authorityIf the dispute resolution process fails to resolve the dispute between a participating Indian tribe
			 and an affected agency, the head of the affected agency shall have the
			 final authority to resolve the dispute.
				(i)Final decisionNot later than 10 days after the date on which the dispute is resolved under this section, the
			 Secretary shall provide the requesting Indian tribe with—
					(1)the final decision on the waiver request; and
					(2)notice of the right to file an appeal in accordance with the applicable provisions described in
			 section 8(d)..
		9.Plan approval; secretarial authority; review of decisionSection 8 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3407) is amended to read as follows:
			
				8.Plan approval; secretarial authority; review of decision
					(a)In generalThe Secretary shall have exclusive authority to approve or disapprove a plan submitted by an Indian
			 tribe in accordance with section 6.
					(b)Approval process
						(1)In generalNot later than 90 days after the date on which the Secretary receives a plan, the Secretary shall
			 approve or deny the plan.
						(2)ApprovalIf the Secretary approves a plan under paragraph (1), the Secretary shall authorize the transfer of
			 program funds identified in the plan in accordance with section 13.
						(3)DenialIf the Secretary denies the plan under paragraph (1), the Secretary shall provide to the Indian
			 tribe a written notification of disapproval of the plan that contains a
			 specific finding that clearly demonstrates, or that is supported by a
			 controlling legal authority, that the plan does not meet the requirements
			 described in section 6.
						(4)Partial Approval
							(A)In generalIf a plan is denied under paragraph (3) solely on the basis that a request for a waiver that is
			 part of the plan has not been approved (or is subject to dispute
			 resolution) under section 7, the Secretary shall, upon a request from the
			 tribe, grant partial approval for those portions of the plan not affected
			 by the request for a waiver.
							(B)Approval after resolutionWith respect to a plan described in subparagraph (A), on resolution of the request for a waiver
			 under section 7, the Secretary shall, on a request from the tribe, approve
			 the plan or amended plan not later than 90 days after the date on which
			 the Secretary receives the request.
							(5)Failure to ActIf the Secretary does not make a decision under paragraph (1) within 90 days of the date on which
			 the Secretary receives the plan, the plan shall be considered to be
			 approved.
						(c)Extension of timeNotwithstanding any other provision of law, the Secretary may extend or otherwise alter the 90-day
			 period identified in subsection (b)(1) for not more than 90 additional
			 days, if, before the expiration of the period, the Secretary obtains the
			 express written consent of the Indian tribe.
					(d)Review of denial
						(1)Procedure upon refusal to approve planIf the Secretary denies a plan under subsection (b)(3), the Secretary shall—
							(A)state any objections in writing to the Indian tribe;
							(B)provide assistance to the Indian tribe to overcome the stated objections; and
							(C)unless the Indian tribe brings a civil action under paragraph (2), provide the Indian tribe with a
			 hearing on the record with the right to engage in full discovery relevant
			 to any issue raised in the matter and the opportunity for appeal on the
			 objections raised, under such rules and regulations as the Secretary may
			 promulgate.
							(2)Civil actions; concurrent jurisdiction; relief
							(A)In generalThe district courts of the United States shall have original jurisdiction of a civil action or
			 claim against the appropriate Secretary arising under this section and
			 over any civil action or claim against the Secretary for money damages
			 arising under contracts authorized by this section.
							(B)Administrative hearing and appeal not requiredAn Indian tribe may bring a civil action or claim under this paragraph without regard to whether
			 the Indian tribe had a hearing or filed an appeal under paragraph (1).
							(C)ReliefIn an action brought under this paragraph, the court may order appropriate relief, including—
								(i)money damages;
								(ii)injunctive relief against any action by an officer or employee of the United States or any agency
			 thereof contrary to this Act or regulations promulgated thereunder
			 (including immediate injunctive relief to reverse a denial of a plan under
			 this section or to compel the Secretary to approve a plan); and
								(iii)a writ of mandamus to compel an officer or employee of the United States, or any agency thereof, to
			 perform a duty provided under this Act or regulations promulgated
			 hereunder.
								(3)Burden of proof at hearing or appeal declining contract; final agency action
							(A)In generalWith respect to any hearing or appeal conducted under paragraph (1)(C) or any civil action brought
			 under paragraph (2), the Secretary shall have the burden of proving by
			 clear and convincing evidence the validity of the grounds for denying
			 approval of a plan (or portion thereof).
							(B)Agency actionNotwithstanding any other provision of law, a decision by an official of the Department of the
			 Interior or the Department of Health and Human Services, as appropriate
			 (collectively referred to in this paragraph as the Department) that constitutes final agency action and that relates to an appeal within the Department that is
			 conducted under paragraph (1)(C) shall be made—
								(i)by an official of the Department who holds a position at a higher organizational level within the
			 Department than the level of the departmental agency (such as the Indian
			 Health Service or the Bureau of Indian Affairs) in which the decision that
			 is the subject of the appeal was made; or
								(ii)by an administrative judge.
								(4)Application of laws to administrative appealsSection 504 of title 5, United States Code, and section 2412 of title 28, United States Code, shall
			 apply to any administrative appeals pending on or filed after October 5,
			 1988, by an Indian tribe regarding a plan under this Act..
		10.Employer training placementsSection 10 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3409) is amended to read as follows:
			
				10.Employer training placements
					(a)In generalSubject to subsection (b), an Indian tribe that has in place an approved plan under this Act may
			 use the funds made available for the plan under this Act—
						(1)to place participants in training positions with employers; and
						(2)to pay the participants a training allowance or wage for a training period of not more than 24
			 months, which may be nonconsecutive.
						(b)RequirementsAn Indian tribe may carry out subsection (a) only if the Indian tribe enters into a written
			 agreement with each applicable employer under which the employer shall
			 agree—
						(1)to provide on-the-job training to the participants; and
						(2)on satisfactory completion of the training period described in subsection (a)(2), to prioritize the
			 provision of permanent employment to the participants..
		11.Federal responsibilitiesSection 11 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3410) is amended to read as follows:
			
				11.Federal responsibilities
					(a)Lead agency
						(1)In generalNotwithstanding any other provision of law, the lead agency responsible for implementation of this
			 Act shall be the Bureau of Indian Affairs.
						(2)InclusionsThe responsibilities of the Director of the Bureau of Indian Affairs in carrying out this Act shall
			 include—
							(A)the development of a single model report for each Indian tribe that has in place an approved plan
			 under this Act to submit to the Director reports on any consolidated
			 activities undertaken and joint expenditures made under the plan;
							(B)the provision, directly or through contract, of appropriate voluntary and technical assistance to
			 participating Indian tribes;
							(C)the development and use of a single monitoring and oversight system for plans approved under this
			 Act;
							(D)
								(i)the receipt of all funds covered by a plan approved under this Act; and
								(ii)the distribution of the funds to the respective Indian tribes by not later than 45 days after the
			 date of receipt of the funds from the appropriate Federal department or
			 agency; and
								(E)
								(i)the performance of activities described in section 7 relating to agency waivers; and
								(ii)the establishment of an interagency dispute resolution process.
								(3)Memorandum of agreement
							(A)In generalNot later than 1 year after the date of enactment of the Indian Employment, Training and Related Services Consolidation Act of 2014, the Secretary (acting through the Director of the Bureau of Indian Affairs), in conjunction with
			 the Secretaries of Agriculture, Commerce, Education, Energy, Health and
			 Human Services, Homeland Security, Housing and Urban Development, Labor,
			 Transportation, and Veterans Affairs and the Attorney General, shall enter
			 into an interdepartmental memorandum of agreement providing for the
			 implementation of this Act.
							(B)InclusionsThe memorandum of agreement under subparagraph (A) shall include provisions relating to—
								(i)an annual meeting of participating Indian tribes and Federal departments and agencies, to be
			 co-chaired by—
									(I)a representative of the President; and
									(II)a representative of the participating Indian tribes;
									(ii)an annual review of the achievements under this Act and any statutory, regulatory, administrative,
			 or policy obstacles that prevent participating Indian tribes from fully
			 and efficiently carrying out the purposes of this Act; and
								(iii)a forum comprised of participating Indian tribes and Federal departments and agencies to identify
			 and resolve interagency conflicts and conflicts between the Federal
			 Government and Indian tribes in the administration of this Act.
								(b)Report format
						(1)In generalThe lead agency shall develop and distribute to Indian tribes that have in place an approved plan
			 under this Act a single report format, in accordance with the requirements
			 of this Act.
						(2)RequirementsThe lead agency shall ensure that the report format developed under paragraph (1), together with
			 records maintained by each participating Indian tribe, contains
			 information sufficient—
							(A)to determine whether the Indian tribe has complied with the requirements of the approved plan of
			 the Indian tribe; and
							(B)to provide assurances to the head of each applicable Federal department or agency that the Indian
			 tribe has complied with all directly applicable statutory and regulatory
			 requirements not waived under section 7.
							(3)LimitationThe report format developed under paragraph (1) shall not require a participating Indian tribe to
			 report on the expenditure of funds (expressed by fund source or single
			 agency code) transferred to the Indian tribe under an approved plan under
			 this Act..
		12.No reduction in amountsSection 12 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3411) is amended to read as follows:
			
				12.No reduction in amounts
					(a)In generalIn no case shall the amount of Federal funds available to an Indian tribe that has in place an
			 approved plan under this Act be reduced as a result of—
						(1)the enactment of this Act; or
						(2)the approval or implementation of a plan of an Indian tribe under this Act.
						(b)Interaction with other lawsThe inclusion of a program in a tribal plan under this Act shall not—
						(1)modify, limit, or otherwise affect the eligibility of the program for contracting under the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.);
			 or
						(2)eliminate the applicability of any provision of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.), as the provision relates to a
			 specific program eligible for contracting under that Act..
		13.Transfer of fundsSection 13 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3412) is amended to read as follows:
			
				13.Transfer of funds
					(a)In generalNotwithstanding any other provision of law, not later than 30 days after the date of apportionment
			 to the applicable Federal department or agency, the head of a Federal
			 agency overseeing a program identified in a plan approved under this Act
			 shall transfer to the Director of the Bureau of Indian Affairs for
			 distribution to an Indian tribe any funds identified in the approved plan
			 of the Indian tribe.
					(b)Transfer of fundsNotwithstanding any other provision of law, at the request of the Indian tribe, all program funds
			 transferred to an Indian tribe in accordance with the approved plan of the
			 Indian tribe shall be transferred to the Indian tribe pursuant to an
			 existing contract, compact, or funding agreement awarded pursuant to title
			 I or IV of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 450 et seq.).. 
		14.Administration of fundsSection 14 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C. 3413) is
			 amended—
			(1)by redesignating subsection (b) as subsection (e);
			(2)by striking the section designation and heading and all that follows through subsection (a) and
			 inserting the following:
				
					14.Administration of funds
						(a)Requirements
							(1)In general
								(A)Consolidation and reallocation of fundsNotwithstanding any other provision of law, all amounts transferred to a tribe pursuant to an
			 approved plan may be consolidated, reallocated, and rebudgeted as
			 specified in the approved plan to best meet the employment, training, and
			 related needs of the local community served by the Indian tribe.
								(B)Authorized use of fundsThe amounts used to carry out a plan approved under this Act shall be administered in such manner
			 as the Secretary determines to be appropriate to ensure the amounts are
			 spent on activities authorized under the approved plan.
								(C)EffectNothing in this section interferes with the ability of the Secretary or the lead agency to use
			 accounting procedures that conform to generally accepted accounting
			 principles, auditing procedures, and safeguarding of funds that conform to
			 chapter 75 of title 31, United States Code (commonly known as the Single Audit Act of 1984).
								(2)Separate records and audits not requiredNotwithstanding any other provision of law (including regulations and circulars of any agency
			 (including Office of Management and Budget Circular A–133)), an Indian
			 tribe that has in place an approved plan under this Act shall not be
			 required—
								(A)to maintain separate records that trace any service or activity conducted under the approved plan
			 to the program for which the funds were initially authorized or
			 transferred;
								(B)to allocate expenditures among such a program; or
								(C)to audit expenditures by the original source of the program.
								(b)Carryover
							(1)In generalAny funds transferred to an Indian tribe under this Act that are not obligated or expended prior to
			 the beginning of the fiscal year after the fiscal year for which the funds
			 were appropriated shall remain available for obligation or expenditure
			 without fiscal year limitation, subject to the condition that the funds
			 shall be obligated or expended in accordance with the approved plan of the
			 Indian tribe.
							(2)No additional documentationThe Indian tribe shall not be required to provide any additional justification or documentation of
			 the purposes of the approved plan as a condition of receiving or expending
			 the funds.
							(c)Indirect costsNotwithstanding any other provision of law, an Indian tribe shall be entitled to recover 100
			 percent of any indirect costs incurred by the Indian tribe as a result of
			 the transfer of funds to the Indian tribe under this Act.; and 
			(3)in subsection (e) (as redesignated by paragraph (1))—
				(A)by striking All administrative and inserting the following:
					
						(1)In generalAll administrative; and 
				(B)by striking regulations) and all that follows through the end of the subsection and inserting the following:
					regulations).(2)TreatmentThe amount equal to the difference between the amount of the commingled funds and the actual
			 administrative cost of the programs, as described in paragraph (1), shall
			 be considered to be properly spent for Federal audit purposes if the
			 amount is used to achieve the purposes of this Act.
						(e)Matching FundsNotwithstanding any other provision of law, any funds transferred to an Indian tribe under this Act
			 shall be treated as non-Federal funds for purposes of meeting matching
			 requirements under any other Federal law.
						(f)ClaimsThe following provisions of law shall apply to plans approved under this Act:
							(1)Section 314 of the Department of the Interior and Related Agencies Appropriations Act, 1991 (Public
			 Law 101–512; 104 Stat. 1959).
							(2)Chapter 171 of title 28 (commonly known as the Federal Tort Claims Act).
							(g)Interest or other income
							(1)In generalAn Indian tribe shall be entitled to retain interest earned on any funds transferred to the tribe
			 under an approved plan and such interest shall not diminish the amount of
			 funds the Indian tribe is authorized to receive under the plan in the year
			 the interest is earned or in any subsequent fiscal year.
							(2)Prudent investmentFunds transferred under a plan shall be managed in accordance with the prudent investment standard..
				15.Labor market information on Indian work forceSection 17(a) of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C.
			 3416(a)) is amended in the first sentence—
			(1)by striking The Secretary and all that follows through manner, and inserting The Secretary of Labor, in consultation with the Secretary, Indian tribes, and the Director of the
			 Bureau of the Census, shall; and
			(2)by striking , by gender,.
			16.Repeals; conforming amendments
			(a)RepealsSections 15 and 16 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C.
			 3414, 3415) are repealed.
			(b)Conforming amendmentsSections 17 and 18 of the Indian Employment, Training and Related Services Act of 1992 (25 U.S.C.
			 3416, 3417) (as amended by this Act) are redesignated as sections 15 and
			 16, respectively.
			17.Effect of ActNothing in this Act or any amendment made by this Act—
			(1)affects any plan approved under the Indian Employment, Training and Related Services Act of 1992
			 (25 U.S.C. 3401 et seq.) (as so redesignated) before the date of enactment
			 of this Act;
			(2)requires any Indian tribe or tribal organization to resubmit a plan described in paragraph (1); or
			(3)modifies the effective period of any plan described in paragraph (1).
			
